The motion to set aside the judgment and execution in this case was made, firstly, on the ground that the statement or confession of the defendant did not comply with the statute. (Code ofProcedure, § 383.) Statements of this nature, if the debt be for money due or to become due, must set forth "the facts out of which it arose, and must show that the sum confessed is justly due or to become due." In the confession on which the judgment in question was entered, the facts set forth are two promissory notes given by the debtor to the creditor, the amount, date, time of payment, and the consideration, which was money borrowed, being particularly stated. There is then a further acknowledgment of the sum of $1,000, being the amount of a certain note made by the debtor and held by The Havana Bank, which on the day of the confession the creditor assumed and paid for the debtor. It is not and cannot well be pretended that the statement, in respect to the facts out of which the indebtedness arose, does not come fully up to the requirement of the statute; the only defect alleged being that it does not "show that the sum confessed is justly due or to become due."
We think the statute does not require that the confession must state in terms that the sum for which the judgment is authorized to be entered is justly due, c. The obvious import of the language is that the sum due must appear from the statement. The particular facts must be set forth in such a manner as to show not only a just debt but the amount thereof. That being done, an additional averment, in general terms, of the *Page 459 
justice of the debt and its amount is not required. It is true, that although the facts stated may show with all the requisite certainty and detail the creation of a debt, yet it may have been paid. So also it may have been released or discharged by bankruptcy, insolvency or in some other manner. But it is not required to negative all the conceivable possibilities of the case. We have been referred to the decision of this court, inChappel v. Chappel (2 Kern., 215). In that case the confession set forth a promissory note as the foundation of the judgment, but without disclosing the consideration on which it had been given. For that defect the Supreme Court had set aside the judgment on the application of a junior creditor, and this court affirmed the decision, although the statement in terms set forth that a certain sum, being the amount of the note and interest, was justly due. This decision sustains rather than impeaches the judgment now in question. In construing the language and giving effect to the policy of the statute, the statement of facts on which the alleged debt is founded was regarded by the court as the fundamental requisite, very little importance being attached to a general averment that a given sum is due. On the whole, we think the judgment was entered upon a sufficient statement.
It is in the next place insisted that the judgment is void on the ground that it could not be entered and docketed in the new county of Schuyler. The act of the Legislature erecting that county (Laws of 1854, ch. 386), declares in the 6th section, that certain territory therein described "shall from and after the passage of the act, be for all purposes, except for the election of member of the Legislature and justice of the Supreme Court, and for the holding and jurisdiction of the Supreme and Circuit Courts and Courts of Oyer and Terminer, until after the next State census and enumeration, and thereafter for all purposes whatever, a separate and distinct county," c. Sections nine, ten and eleven provide for transcribing the records of the counties of Chemung, Steuben and Tompkins (from parts of which the new county was erected) so far as the same concerned the real estate in Schuyler county, including *Page 460 
the dockets of judgments; and the copies so taken were to be deposited with the clerk of that county. In section 12 it was provided that all elective county officers, including, of course, a sheriff and clerk, should be chosen at the next general election. The concluding section 26, declares that "for all judicial purposes, so far as relates to the Surrogates' Courts and County Courts and Courts of General Sessions, and the jurisdiction and duties of county judge and surrogate, justices of the Sessions, county clerks, sheriffs and coroners, and the service and enforcement of judicial process, this act shall not take effect until the 1st day of January, 1855, but for all other purposes except as hereinbefore excepted [referring to the exceptions in section 6 as above set forth] this act shall take effect immediately."
It is quite clear, that the Legislature intended that the territory in question, should have amongst its local officers, to be chosen at the general election, in November, 1854, a sheriff and county clerk, who were to enter upon their duties on the 1st day of January, 1855. It is also clear that the latter was to have an office, in which he was to keep a docket of judgments, as kept by clerks of other counties. Nor is there the slightest reason to doubt, that judgments rendered by the Supreme Court, sitting in other counties, could be transcribed and docketed in his office, so as to become liens on real estate in Schuyler county, according to the general provisions of law in such cases. It is plain, also, that the sheriff of the county had the powers and could perform the duties pertaining to that office in the other counties of the State. Executions against the inhabitants of the county or their estate could be issued to him, and he could enforce them like the sheriff of any other county. "For all judicial purposes," so far as related to "county clerks and sheriffs," c., the act was to go into full operation on the day named. The ordinary duties of clerk and sheriff, are not judicial in the proper sense, but the one in entering and docketing the judgments which the courts pronounce, and the other in enforcing writs of execution, perform acts closely connected with the judicial power of the State. The concluding section of the act, therefore, obviously meant, that from and *Page 461 
after the day named, those officers of the county of Schuyler possessed all the powers of that nature which belonged to such officers in other counties.
The act would be somewhat incongruous in its policy respecting judgments and executions, if the clerk could not enter and docket judgments by confession, and if the sheriff could not receive and enforce execution upon them. Such, I am persuaded, is not the meaning of the 6th section, above quoted. The territory described was not, until after the State census, to be a county for the purpose of "holding and jurisdiction" of the Supreme and Circuit Courts, and the Courts of Oyer and Terminer. Neither of those courts can be held, nor can their jurisdiction be exercised without the presence of a justice of the Supreme Court. The territory in question was taken from the sixth and seventh judicial districts of the State. If it had been annexed as a complete county for all purposes to either one of those districts, it would have been necessary at least twice a year, according to existing laws, for those courts to be held within that county. (Code, § 20.) But the Legislature assumed that under the Constitution, the line between judicial districts could not be changed until after the decennial census. (Art. 6, § 16.) Intending therefore to pass a constitutional act, they provided that the proposed territory should not, until after the census, be deemed a county for any purpose appertaining to the judicial districts, or involving a change in the existing arrangements respecting the courts to be held in the counties composing them. The new territory could not, as was supposed, be a county to all intents, without belonging wholly to one of the districts, thus requiring courts to be held within it twice in every year. The Legislature therefore provided, in the exception contained in the 6th section, that it should not be a county for the purposes therein enumerated; and it has been held by the Supreme Court, that in this way the constitutional difficulty was overcome. (De Camp v. Eveland, 19 Barb., 81-90.) A similar motive, no doubt, suggested the exception in regard to the election of members of Assembly. (Const., art. 3, § 5.) *Page 462 
Keeping in view, then, this general design and policy of the Legislature, and certainly no other can be imputed to them in thus limiting the attributes of the proposed county for a short period of time, the question before us is not attended with any difficulty. It required no Supreme or Circuit Court to be held in the county of Schuyler. Nor did it require any actual exercise of jurisdiction, or even the presence of a judge in that county, for the clerk to enter and docket a judgment upon confession. The provisions of law in respect to such proceedings (Code, §§ 383, 384) require a statement or confession to be made and verified by the debtor, prescribing what it shall contain. The county clerk is then authorized to file this statement in his office, and to indorse upon it a judgment for the sum confessed. The statement and verification, with the clerk's indorsement, are declared to be the judgment roll, and execution may be issued as in other cases. The authority for entering such judgment is not derived from any court, or the judge of any court. The record and docket are made by the acts of the parties and of the county clerk. The proceeding becomes a judgment, because the statute so declares. It is only by an extremely attenuated fiction that the jurisdiction of a court is invoked in such cases. But the Legislature, in limiting, as we have seen, temporarily, the purposes for which the county of Schuyler was created, had in view a real and substantial jurisdiction, and not one resting on a mere fiction, requiring no court or judge for its exercise. It is true, in fact, that no judicial power whatever is exerted when such a judgment is obtained. I am of opinion, so far as this objection is concerned, that the entry and docketing of the judgment in question, by the clerk of Schuyler county, and the issuing of execution to the sheriff, were regular and authorized proceedings.
The remaining ground of objection is, that the entire act creating Schuyler county was unconstitutional and void. This subject was examined at large, in the recent case of Rumsey v.The People (19 N.Y., 41). I then thought the act was constitutional, and I have not changed my opinion. *Page 463 
The order appealed from ought to be reversed.
S.B. STRONG (who also delivered an opinion) and GROVER, Js., concurred.
Judgment affirmed.